Opinions issued May 16, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-01136-CV
____________

JOHN P. AARONSON AND MARY LORETTA AARONSON,  Appellants

V.

PATRICK F. KELLEY,  Appellee



On Appeal from 133rd the District Court
Harris County, Texas
Trial Court Cause No. 2001-28835



O P I N I O N
 Appellants have filed a motion to dismiss their appeal.  Appellee has expressed
no opposition to the motion.  No opinion has been issued.  Accordingly, the motion
is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.

PER CURIAM
Panel consists of Justices Mirabal, Taft, and Smith. (1)
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals,
First District of Texas at Houston participating by assignment.